                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                     )
                                                     )                    MDL No. 2492
IN RE: NATIONAL COLLEGIATE                           )
ATHLETIC ASSOCIATION STUDENT-                        )         Master Docket No. 1:13-cv-09116
ATHLETE CONCUSSION LITIGATION                        )
                                                     )                  Judge John Z. Lee
                                                     )
                                                     )       Magistrate Judge M. David Weisman

                  FINAL DECLARATION OF RACHEL CHRISTMAN
                REGARDING THE DISSEMINATION OF DIRECT NOTICE

        I, Rachel Christman, hereby declare and state as follows:

        1.      I am employed as Senior Project Manager by Gilardi & Co. LLC (“Gilardi”).

Gilardi has been retained to administer the Notice Program in this matter.1 I have personal

knowledge of the facts set forth herein and, if called as a witness, could and would testify

competently thereto.

        2.      I submit this declaration in accordance with the Court’s March 9, 2018

Notification of Docket Entry (Dkt. #498), as well as the Court’s September 17, 2018 Amended

Order (Dkt. #527). This declaration (i) describes the implementation of the Notice Program vis-

à-vis the March 23, 2018 direct notice outreach to Residual Settlement Class Members2 and the

September 28, 2018 direct notice outreach to Remaining Settlement Class Members3 and


1
  Unless otherwise defined, capitalized terms have the meaning ascribed to them in the Second Amended
Settlement Agreement, which is Exhibit 1 to the Joint Motion for Preliminary Approval filed with the
Court on May 20, 2016. See Second Am. Settlement Agt. (Dkt. #266-1).
2
   As further outlined in the parties’ March 5, 2018 Joint Motion for Entry of Revised Schedule (Dkt
#497), Gilardi performed in February of 2018 an audit of each data file submitted by an NCAA member
institution, which resulted in the discovery of 74,706 records for which notice was inadvertently not sent.
These are the “Residual Settlement Class Members.”
3
  As further outlined in the parties’ September 7, 2018 Joint Motion for Entry of Revised Schedule, (Dkt
#522), the parties engaged Monument Economics Group to conduct an independent audit of the direct
notice portion of the Notice Program, which resulted in the discovery of 6,575 records for which notice
                                                                                                (continued…)
(ii) provides updated statistics regarding direct notice outreach to the entire Settlement Class.

This declaration supplements the September 29, 2017 Declaration of Rachel Christman

Regarding Dissemination of Direct Notice (the “September 2017 Declaration”) (Dkt. #470) and

the February 26, 2018 Updated Declaration of Rachel Christman Regarding the Dissemination of

Direct Notice and Audit of Direct Notice Program (the “February 2018 Declaration”) (Dkt.

#496), attached hereto as Exhibits 1and 2 respectively.

         3.     Gilardi sent direct notice to all Settlement Class Members for whom it received

usable contact information. This outreach has taken place in the four waves detailed below. 4

                   The “Initial Notice” commenced on January 9, 2017 and concluded on August

                    9, 2017. The Initial Notice included postcard Notice mailings to 3,808,577

                    Settlement Class Members and email Notice to 1,899,635 Settlement Class

                    Members (1,835,846 of whom were also sent the postcard Notice). Additional

                    information regarding the Initial Notice was set forth in the September 2017

                    Declaration. See Exhibit 1.

                   The “Frostburg Notice” was sent on November 14, 2017 and included a

                    postcard Notice mailing to 9,239 Frostburg State University Settlement Class

                    Members and an email Notice to 3,605 Frostburg State University Settlement

                    Class Members (all of whom were also sent the postcard Notice).                    To

                    distinguish the Frostburg Notice from the Initial Notice and to allow Gilardi to

(…continued)
was inadvertently not sent or not re-mailed once returned as undeliverable. These are the “Remaining
Settlement Class Members.”
4
  Class Members who may not have received direct mail or email notice may still have received notice
through alternative means, such as by viewing print publications containing notice, the settlement
website, internet publications containing notice, and a press release containing notice, as provided for in
the Administrator’s Notice Plan. See Declaration of Alan Vasquez Regarding Dissemination of Notice to
Class Members (Dkt. #329-1), attached hereto as Exhibit 3.



                                                    2
                   track its Notice efforts, Frostburg State University Settlement Class Members

                   were assigned unique identifiers, and the postcard Notice was printed on blue

                   paper, with the email Notice having a blue background. Additional

                   information regarding the Frostburg Notice was set forth in the February 2018

                   Declaration. See Exhibit 2.

                  The “Residual Notice” was sent on March 23, 2018 and consisted of a

                   postcard Notice mailing to 62,136 unique Residual Settlement Class Members

                   and an email Notice to 45,083 Residual Settlement Class Members (36,936 of

                   whom were also sent the postcard Notice). To distinguish the Residual Notice

                   from the Initial Notice and Frostburg Notice, and to allow Gilardi to track its

                   Notice efforts, Residual Settlement Class Members were assigned unique

                   identifiers, and the postcard Notice was printed on yellow paper, with the

                   email Notice having a yellow background. True and correct copies of the

                   postcard Notice and email Notice used in the Residual Notice are attached

                   hereto as Exhibits 4 and 5, respectively.5

                  The “Remaining Notice” was sent on September 28, 2018 and consisted of a

                   postcard Notice mailing to 6,417 unique Remaining Settlement Class

                   Members and an email Notice to 533 Remaining Settlement Class Members.

                   (all of whom were also sent the postcard Notice).              To distinguish the

                   Remaining Notice from earlier outreach, and to allow Gilardi to track its

                   Notice efforts, Remaining Settlement Class Members were assigned unique


5
 True and correct copies of the Initial Notice and Frostburg Notice were included in Gilardi’s September
2017 Declaration and February 2018 Declaration, respectively. See Exhibits 1 and 2 hereto.



                                                   3
                   identifiers, and the postcard Notice was printed on pink paper, with the email

                   Notice having a pink background. True and correct copies of the Postcard

                   Notice and Email Notice used in the Remaining Notice are attached hereto as

                   Exhibits 6 and 7, respectively.

                  In total, Gilardi has mailed postcards to 3,886,369 Settlement Class Members

                   and sent email notice to 1,948,856 Settlement Class Members, 1,876,920 of

                   whom were also mailed postcards. This represents direct notice outreach to

                   3,958,305 unique Settlement Class Members.              Upon completion of the

                   Remaining Notice, 100 percent of the student-athletes for whom Gilardi

                   received usable contact information were sent direct notice.

        4.     Mail returned by the United States Postal Service is classified as Returned

Undeliverable Mail or “RUM.” Since commencing mailings to Settlement Class Members,

Gilardi has received 326,291 unique pieces of RUM in this matter and has performed address

searches for 264,470 such RUM pieces.6 As a result of these searches, Gilardi has been able to

locate updated addresses for and re-mail or forward 202,637 unique RUM pieces. This includes

198,528 unique pieces of Initial Notice RUM, 832 unique pieces of Frostburg Notice RUM,

3,032 unique pieces of Residual Notice RUM, and 245 unique pieces of Remaining Notice

RUM.7




6
  RUM pieces returned with addresses outside of the United States were not able to be searched.
Additionally, RUM pieces received after a date on which it would not be administratively feasible to re-
mail notice prior to applicable Exclusion Deadlines were not searched. 19,376 RUM pieces were
received after such date, 18,079 of which were from the Initial Notice, 37 from the Frostburg Notice,
1,254 from the Residual Notice, and 6 from the Remaining Notice.
7
 These RUM statistics represent standard RUM processing and are separate and distinct from the RUM
searches and re-mails performed as a result of the audit described in footnote 3 herein.



                                                   4
       5.      The deadlines for Settlement Class Members to request exclusion from or object

to the Settlement are listed below:

                  Class Members receiving the Initial Notice: September 15, 2017

                  Class Members receiving the Frostburg Notice: January 16, 2018

                  Class Members receiving the Residual Notice: June 8, 2018

                  Class Members receiving the Remaining Notice: December 7, 2018

All of the above deadlines have passed.

       6.      To date, Gilardi has received and processed a total of 1,884 requests for exclusion

from the Settlement Agreement. This includes the 1,858 requests for exclusion reported in the

February 2018 Declaration, one (1) additional late request for exclusion from the Initial Notice,

and 25 requests for exclusion from the Residual Notice. Two (2) of the Residual Notice requests

were duplicative of requests for exclusion received from the Initial Notice, resulting in a total of

1,882 unique requests for exclusion from the Settlement. No requests for exclusion were

received from Settlement Class Members who were sent the Remaining Notice. A complete and

accurate list of these requests for exclusion is attached hereto as Exhibit 8.

       7.      Gilardi has not received any objections from Settlement Class Members who were

sent the Frostburg Notice, the Residual Notice or the Remaining Notice. In total, Gilardi has

received 16 objections to the Settlement Agreement, all of which were received after Gilardi sent

the Initial Notice and were promptly forwarded to Class Counsel and Counsel for the NCAA.

       8.      The Stay Informed portal on the Settlement Website remains active. To date,

Gilardi has received 17,062 entries on the Stay Informed portal.

       9.      The case-specific email address, info@collegeathleteconcussionsettlement.com,

remains active. To date, Gilardi has received and processed 3,138 emails to this email address.



                                                  5
      10.    The toll free telephone number, 877-209-9898, remains active. To date, Gilardi

has received 10,051 calls to this number and has received and honored 333 requests for Long

Form Notice Packets.

      I declare under penalty of perjury that the foregoing is true and correct.

                                                Executed on this 19th day of December, 2018.


                                                Rachel Christman




                                                6
                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on December 19, 2018, a true and

correct copy of the foregoing was filed electronically via CM/ECF, which caused notice to be

sent to all counsel of record.

                                                   By:     /s/ Steve W. Berman
                                                           Steve W. Berman
